  Case 19-16264       Doc 14   Filed 06/17/19 Entered 06/17/19 11:57:21              Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     19-16264
Melissa E Akinlawon                          )
                                             )               Chapter: 13
                                             )
                                                             Honorable Jacqueline P Cox
                                             )
                                             )
               Debtor(s)                     )

                           ORDER EXTENDING THE AUTOMATIC STAY

       THIS MATTER coming to be heard on the MOTION TO EXTEND THE AUTOMATIC
STAY, the Court having jurisdiction, with due notice having been given to all parties in interest;
pursuant to SECTION 11 USC 362(c)(3)(b), the Court orders as follows:

   1. The automatic stay is extended and all of the Debtors creditors are bound by said stay pending
further order of court.




                                                          Enter:


                                                                   Honorable Pamela S. Hollis
Dated: June 17, 2019                                               United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
